Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  August 21, 2014                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Michael F. Cavanagh
                                                                                         Stephen J. Markman
  149870 (10)                                                                                Mary Beth Kelly
                                                                                              Brian K. Zahra
  IN RE WOODS                                                                         Bridget M. McCormack
                                                                                            David F. Viviano,
  ___________________________________                                                                   Justices
  CURTIS LAMONT WOODS,

                Plaintiff-Appellant,

  v                                                          SC: 149870
                                                             COA: 321794
  WAYNE COUNTY SHERIFF,

                Defendant-Appellee.
  ___________________________________
         On order of the Chief Justice, plaintiff’s motion to waive fees is DENIED because
  MCL 600.2963 requires that a prisoner pursuing a civil action be liable for filing fees.
  Ordinarily, MCL 600.2963(8) would preclude plaintiff from seeking leave to appeal in
  this Court because of an inability to provide the initial partial fee. However, applying
  that statutory section to bar plaintiff from initiating an application for leave to appeal
  from the original complaint for habeas corpus filed in the court of appeals would violate
  the Equal Protection Clause of the Fourteenth Amendment. Smith v Bennett, 365 US
  708; 81 S Ct 895; 6 L Ed 2d 39 (1961).

         The Clerk shall furnish two copies of this order to plaintiff. Plaintiff has 21 days
  from the certification of this order to submit one of those copies to this Court. By doing
  that, plaintiff becomes responsible for paying the $375 filing fee. MCL 600.2963.
  Failure to timely submit the order will result in the appeal not being docketed in this
  Court. The Clerk shall retain plaintiff’s pleadings until he timely submits the order or the
  21-day period for doing so has expired.

          Plaintiff is not required to pay an initial partial fee at the time he submits the order
  to this Court. The Department of Corrections is directed to collect amounts equal to 50
  percent of the deposits made to plaintiff’s account each month and remit $375 to this
  Court when that full amount is collected. Plaintiff may not file further appeals in this
                                                                                                               2

Court from civil cases initiated by him until the entry fee in this appeal is paid in full.
MCL 600.2963(8).




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         August 21, 2014
        jam
                                                                             Clerk